IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0660
                               Filed July 21, 2021


IN THE INTEREST OF K.M. and K.M.,
Minor Children,

K.M., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Daniel L. Block,

Associate Juvenile Judge.



      A father appeals the termination of his parental rights. AFFIRMED.



      Christina M. Shriver, Waterloo, for appellant father.

      Thomas J. Miller, Attorney General, and Tabitha J. Gardner and Ellen

Ramsey-Kacena, Assistant Attorneys General, for appellee State.

      Tammy Banning of Juvenile Public Defender’s Office, Waterloo, attorney

and guardian ad litem for minor children.



      Considered by Doyle, P.J., and Mullins and May, JJ.
                                          2


MAY, Judge.

        A father appeals from the termination of his parental rights to his children,

K.M. and K.M.1 On appeal, he challenges one of the two statutory grounds

authorizing termination of his parental rights. We affirm.

        We review termination proceedings de novo. In re Z.P., 948 N.W.2d 518,

522 (Iowa 2020). We generally use a three-step analysis to review the termination

of a parent’s rights. In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). Those steps

include: (1) whether grounds for termination have been established, (2) whether

termination is in the children’s best interests, and (3) whether we should exercise

any of the permissive exceptions to termination. Id. at 472–73. “However, if a

parent does not challenge a step in our analysis, we need not address it.” In re

J.P., No. 19-1633, 2020 WL 110425, at *1 (Iowa Ct. App. Jan. 9, 2020).

        Here, the father only challenges the statutory grounds, limiting our review

to the first step. The juvenile court terminated the father’s parental rights pursuant

to Iowa Code section 232.116(1)(e) and (h) (2020). However, the father only

challenges an element under paragraph (h) and brings no challenge as to

paragraph (e). When the juvenile court finds multiple grounds satisfied, we may

affirm on any one ground. In re N.S., No. 14-1375, 2014 WL 5253291, at *3 (Iowa

Ct. App. Oct. 15, 2014). So we find the unchallenged statutory ground under

section 232.116(1)(e) authorizing termination satisfied. See In re J.P., No. 19-

1633, 2020 WL 110425, at *1 (Iowa Ct. App. Jan. 9, 2020) (“Because the mother




1   The mother’s appeal was dismissed.
                                         3

does not challenge the statutory grounds under paragraph (l), we find the statutory

grounds authorizing termination satisfied under section 232.116(1)(l).”).

      We affirm without further opinion. See Iowa Ct. R. 21.26(1)(a), (d), (e).

      AFFIRMED.